Case 2:20-cv-00078-JRG Document 71-14 Filed 12/04/20 Page 1 of 2 PageID #: 1909




                        Exhibit L
       Case 2:20-cv-00078-JRG Document 71-14 Filed 12/04/20 Page 2 of 2 PageID #: 1910




Cellular Communications Equipment LLC v. HMD Global Oy, No. 20-78 (E.D. Texas),
Subpoenas to Acacia Research Corporation
Jon Rastegar <jrastegar@bcpc-law.com>                                             Thu, Nov 12, 2020 at 11:48 AM
Reply-To: buck@matters.warrenlex.com
To: Ashley Shultz <ashley@warrenlex.com>
Cc: 20-78 <20-78@cases.warrenlex.com>, "CCE-Service@bcpc-law.com" <CCE-Service@bcpc-law.com>


 Counsel,



 I write in response to your request to meet and confer regarding the subpoenas to Acacia Research Corporation. Mr.
 Bragalone, who represents Acacia Research Corporation, is available to meet and confer between 10 AM and 4:00 PM
 CT on November 13. Please let us know if there is a time that works for you in that window.



 Regards,

 Jon

 [Quoted text hidden]




                                                                                                                      1/1
